PER CURIAM.
The only issue meriting discussion is asserted in the cross appeal. The former wife here claims an entitlement to prejudgment interest in accordance with Argonaut Insurance Co. v. May Plumbing Co., 474 So.2d 212 (Fla.1985). We agree, the former wife is entitled to prejudgment interest since the husband did not comply with the agreed upon financial agreement adopted by the trial court in the final judgment.
Accordingly, the trial court erred in not awarding prejudgment interest. We reverse and remand the cross appeal for entry of a judgment in accordance herewith.
We affirm the main appeal.
LETTS, DELL and WALDEN, JJ., concur.